Citation Nr: 0609464	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-22 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1982 to May 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.

REMAND

A preliminary review of the record reveals that the veteran 
has not received proper notice under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2005) regarding her 
claim for service connection.  Such notice must accomplish 
the following: (1) inform her about the information and 
evidence not of record that is necessary to substantiate her 
claim; (2) inform her about the information and evidence that 
VA will seek to provide; (3) inform her about the information 
and evidence that she is expected to provide; and (4) request 
or tell her to provide any evidence in her possession that 
pertains to her claim, or something to the effect that she 
should "give us everything you've got pertaining to your 
claim(s)."  Furthermore, as adequate notice applies to all 
elements of a service connection claim, to include the degree 
of disability and the effective date of the disability, the 
veteran must be notified of these aspects as well.  

In her hearing before the undersigned in September 2005, the 
veteran testified to receiving treatment from 2000 forward 
from three VA facilities - Bay Pines VA Medical Center 
(VAMC), Tampa VAMC, and Dunedin VA Community Based Outpatient 
Clinic.  The veteran further indicated that the Dunedin 
records include a nexus statement from her treating 
physician, associating her current disability with the in-
service motor vehicle accident.  The claims file, however, 
currently only contains records from Tampa for a period of 
two months.  All available VA records for this veteran must 
be retrieved.  

Given that the veteran's July 2004 VA examination was 
conducted without all relevant medical records, a 
contemporaneous and thorough VA examination and medical 
opinion is appropriate.  

While the further delay is regrettable, due process 
considerations require remand of this case.  Accordingly, 
this matter is remanded to the RO via the Appeals Management 
Center in Washington, DC for the following:

1.  Notify the veteran of information and 
evidence necessary to substantiate her claim 
for service connection, to include the 
criteria for rating any disability found to 
be service-connected and the regulations 
regarding the effective date of a finding of 
service connection.  Further notify the 
veteran of information and evidence that VA 
would seek to provide and information and 
evidence that she is expected to provide.  
Request the veteran to "provide any evidence 
in [her] possession that pertains to the 
claim."  

2.  Request the veteran to provide a list of 
facilities where she has received treatment 
for her cervical spine disability since her 
separation from service and obtain any 
identified records not already of record.

3.  Obtain treatment records from the VAMC in 
Tampa, Florida; the VAMC in Bay Pines, 
Florida; and the Community Based Outpatient 
Clinic in Dunedin, Florida, for the period 
from January 2000 forward.  

4.  Schedule the veteran for an examination 
to determine the nature and etiology of any 
cervical spine disability diagnosed.  The 
claims folder should be made available to the 
examiner, and the examiner should verify that 
it was reviewed.  All testing deemed 
necessary should be conducted and the results 
reported in detail.  The examiner is asked to 
render an opinion as to whether it is at 
least as likely as not (probability of fifty 
percent or more) that any cervical spine 
disability diagnosed is related to the 
injuries that she sustained in an in-service 
motor vehicle accident in October 1984.  A 
complete rationale for any opinion rendered 
is requested.

5.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and her representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but she may submit additional evidence 
and argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

